HAWLEY, District Judge
(after stating the facts). Should the complainant, after voluntarily appearing in the state court, and asking for and obtaining relief under the decree of the state court, by an order punishing the defendant for contempt, be permitted to come into the United States court and bring an independent suit upon the decree, asking for precisely the same relief it could obtain by a motion and showing in the state court? Having sought the jurisdiction of the state court, should it not apply to that forum for relief or give some legal reason why it could not there obtain full relief? Does not the comity existing between the national and state courts demand that this court should not interfere with the enforcement of the decree by the state court,- even if it could be held that this court has jurisdiction in the premises? When the United States voluntarily appeared in the suit in the state court, it at the same time voluntarily submitted to the jurisdiction of that court; and in such a suit, it not being of a purely governmental matter, it stands upon an equality with, and is bound by, the same rules that govern other litigants. From the averments in the answer as to the sessions of the state court, it affirmatively appears that there is no necessity to bring a new suit in this court, for the sole and only purpose of obtaining the same relief which can be speedily obtained in the state court. It does not appear that there is any legal impediment in promptly securing the relief to which the complainant is entitled by an application to the state court to have the defendant punished for contempt for a violation of the decree. Tfte court which allowed the injunction and entered the decree has inherent jurisdiction to punish the defendant for a violation of its provisions in a summary way, by motion and hearing. This remedy is practical, efficient, adequate, and complete. In Garrett v. Terminal Co. (C. C.) 36 Fed. 513, a similar case was presented. Lacombe, J., said:
“Upon the argument of this motion for a preliminary Injunction, counsel for the complainant conceded that there was no -act which, being committed by the defendants, would be a contempt of the temporary injunction now asked for, that would not also be a contempt of the decree of the state court. It is also practically conceded . that the process of this court is sought only as ancillary to that of the state court. * * » Under these circumstances, the complainants should be left to their remedy in the state courts; and their morion for a temporary injunction must be denied.”
The temporary injunction is denied, and the case dismissed, without prejudice.